Citation Nr: 0604100	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04- 36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received  to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Pezold, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from November 1968 until June 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  In an unappealed May 1998 rating decision, service 
connection for PTSD was denied.

2.  The evidence added to the record since May 1998, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  The evidence does not establish that the veteran 
participated in combat with the enemy.

4.  The evidence does not corroborate the in-service 
stressors claimed by the veteran.

5.  The competent evidence does not include a diagnosis of 
PTSD based upon a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the May 1998 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2005).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of July 2003 and 
December 2003 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The July 2003 letter 
was issued prior to the initial AOJ decision.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letter(s) noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the August 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examination.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).  As the veteran filed 
his claim in May 2003 the revised version of the law is 
applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005)(eliminates the concept of a well-
grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active service, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat- 
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

Procedural background

As noted previously, the veteran's claim of entitlement to 
service connection for PTSD was adjudicated by the RO in a 
May 1998 rating decision.  The veteran did not perfect an 
appeal and that decision became final.  See 38 U.S.C.A. § 
7105.
It is noted that the RO, in an August 2004 statement of the 
case, determined that new and material evidence had been 
received, and proceeded to review the appeal on the merits.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

The evidence of record at the time of the last final rating 
decision in May 1998 included the veteran's service medical 
records, post service medical reports, including a January 
1974 VA examination showing treatment for psychiatric 
complaints, and a March 1998 VA examination report.  The 
service medical records do not reveal any complaints of, or 
treatment for, a psychiatric abnormality.  The veteran's 
separation examination was normal.  At the March 1998 VA 
examination, the examiner stated, after reviewing the claims 
file and performing an evaluation, that the veteran did not 
meet the criteria for a diagnosis of PTSD.  Based on the 
evidence as described above, the RO denied the claim of 
service connection.

The evidence added to the record subsequent to the last final 
rating decision in May 1998 includes a report of a VA medical 
examination in April 2000.  Further, two separate private 
physicians statements, one from W.A.M., M.D., dated in 
September 2003 and the other from C.F.H., D.O., dated in 
October 2003 have been submitted by the veteran, in addition 
to his own statements in support of his claim from November 
2003.

None of the evidence described above was previously submitted 
to agency decision makers.  The medical diagnosis of PTSD by 
W.A.M., M.D offers evidence of current disability.  This 
evidence is not cumulative and redundant of the other 
evidence in the claims file at the time of the RO's rating 
decision in June 1998, and thus the evidence is considered 
"new."  As stated above, evidence must be both new and 
material.  To be material, the evidence must relate to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  The basis of the Board's denial in 1998 was that 
there was no medical diagnosis of PTSD.  The veteran has 
submitted a statement by W.A.M., M.D. dated in September 
2003, which includes a diagnosis of PTSD.  This evidence 
bears directly and substantially on the matter under 
consideration and relates to an unestablished fact necessary 
to substantiate the claim.  As such, W.A.M., M.D.'s 
statements satisfy the materiality requirements of 38 C.F.R. 
§ 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the last final RO denial in May 1998.  As such, 
the veteran's claim is reopened.



Service connection - PTSD

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements:  (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  In the present 
case, the evidence associated with the claims file fails to 
establish the occurrence of a stressor event.  Therefore, as 
will be discussed below, the claim must be denied.

In assessing whether an in-service stressor occurred, it is 
first necessary to determine whether the evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  Here the evidence does not so demonstrate.  First, 
the veteran received no award or decoration specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), combat incurred wounds (the 
Purple Heart Medal), or valor in combat with the enemy.  
Given this absence of decorations, the veteran is not 
entitled to a presumption that he "engaged in combat with 
the enemy" on this basis.

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive 
evidence" is unclear as to the limitations, if any, on what 
can constitute "other supportive evidence."  At a minimum, 
however, the case law from the Court would preclude the use 
of the claimant's own assertions as "other supporting 
evidence," nor would post-service medical evidence suffice 
as "other supporting evidence."  To the extent that the 
term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish that the veteran "engaged in combat 
with the enemy."

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  Here, much of the veteran's 
self-described military history is unsupported by official 
military records associated with the claims file.  In this 
case, the veteran claims in a May 2005 letter that he was 
wounded by shrapnel from a rocket blast in April 1971.  He 
states that he did not report to the infirmary after the 
incident.  The veteran does not provide any other evidence 
corroborating this assertion and nothing from the veteran's 
service medical records suggests such an injury.  No evidence 
other than the veteran's own account was offered or 
discovered to corroborate this alleged event.  The veteran's 
medical service records also fail to provide competent 
medical evidence of an in service stressor.  In this regard, 
it is noted in the veteran's separation exam that the veteran 
claimed depression or excessive worry in his medical history.  
However, neither the entrance nor separation examination 
report provides an objective finding by a medical expert of a 
psychiatric disorder.  The post-service records do reflect 
treatment for psychiatric complaints in January 1974, when 
the reported treatments included depressive neurosis.  Even 
if such treatment is conceded to be an early manifestation of 
current psychiatric disability, the fact remains that the 
record does not contain a verified military stressor.

As noted above, the competent evidence includes a diagnosis 
of PTSD by W.A.M., M.D.  However, the validity of such 
diagnosis is dependent on the existence of a verified in-
service stressor.  Given that none of the alleged events can 
be corroborated, and that the veteran's contentions are 
unsupported by his military records, an etiological opinion 
linking the veteran's PTSD to service is not found to be 
probative.  Indeed, the CAVC has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described];  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In summation, the evidence of record thus contains a 
diagnosis of PTSD, with opinions of etiology based solely on 
the veteran's report of military history, which is not 
supported by the official records.  The evidence of record 
fails to corroborate the stressful events described by the 
veteran.  For these reasons, the claim of entitlement to 
service connection for PTSD must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.

Service connection for PTSD is denied.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


